DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on November 29, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al (US 2008/0296458; hereinafter Gibson) in view of Drane (US 8,378,232).
	Gibson disclose a canopy assembly (see figure 1) for a light fixture comprising: a mounting bracket (110) configured to be positioned over a junction box (120) and directly mounted to a support surface (see figure 1); a canopy cover (115) connected to the mounting bracket (110), the canopy cover (115) including a plurality of conduit openings (see figure 1; conduit openings); but Gibson lacks one or more cover inserts configured to be selectively positioned in the conduit openings; and one or more conduit inserts configured to be selectively positioned in the conduit openings, wherein the canopy cover is configured to extend over the mounting bracket and the junction box.  Drane teaches  an assembly (10; see figure 1; column 6 lines 15-18) including a body (14) including a plurality of conduit openings (20, 22), one or more cover inserts (28; see figure 1; column 6 lines 22-24) configured to be selectively positioned in the conduit openings (20,22), and one or more conduit inserts (30, that extends through openings 22 of the plurality of conduit openings 20 and 22 after the inserts 30 have their closed ends 33 cut off, as shown in Fig 3B, to form a bushing with an open second end 35 permitting the passage of a cable through the insert 30; Fig 1-2, 3B-3C; column 6 lines 22-24, and 58-64) configured to be selectively positioned in the conduit openings (20,22).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide to Gibson’s canopy assembly with one or more cover inserts configured to be selectively positioned in the conduit openings; and one or more conduit inserts configured to be selectively positioned in the conduit openings, wherein the canopy cover is configured to extend over the mounting bracket and the junction box as taught by Drane to provide means to snugly receive cables through apertures of the assembly and to enclose apertures that are not in use.
Regarding claim 2, the modified Gibson discloses the canopy assembly wherein the mounting bracket (110) includes a central body (110a; Fig 2; paragraph  [0036]) and a first arm (a first one of 110b extending along the longitude of 110a; Fig 2; paragraph (0036)) extending from the central body (110a) to engage the support surface (a surface of the rails 105; Fig 1-2; paragraph [0036)).
Regarding claim 4, the modified Gibson discloses the canopy assembly wherein the mounting bracket (110) includes a second arm (a first one of 125; Fig 2; paragraph [0038]) extending from the central body (110a; Fig 2; paragraph [0036], [0038}) and wherein the second arm (the first one of 125) receives the canopy cover (115; Fig 2-3; paragraph [0038)).
Regarding claim 7, the modified Gibson discloses the canopy assembly wherein each of the one or more conduit inserts (Drane; 30) includes a leg (Drane; middle cylindrical portion of 30; see figure 1, 3B-3C; column 6 lines 22-54 and 58-64) configured to receive a fastener (Drane; the middle cylindrical portion of 30 is capable of receiving a fastener to secure 30 to the opening 22 in the body of 10; Fig 1; column 6 lines 22-24 and 58-64) to secure the conduit insert (Drane; 30) to the canopy cover (Gibson; 115; Fig 1, 3; paragraph [0033)).

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al (US 2008/0296458; hereinafter Gibson) in view of Drane (US 8,378,232) and further in view of Jennings et al (US 5,662,414; hereinafter Jennings).
Regarding claim 3, the modified Gibson the claimed invention except for the first arm includes a flange having an opening for receiving a fastener. Jennings teaches an assembly (10; see figure 1) including a mounting bracket (12) having a first arm (112; see figure 1) including a flange (portion of 112 that includes opening 118; see figure 3) with an opening (118; see figure 3; column 9 lines 23-27) for receiving a fastener (120; see figure 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make Gibson’s canopy assembly with a first arm includes a flange having an opening for receiving a fastener as taught by Jennings to provide means to better lock the assembly to its support.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al (US 2008/0296458; hereinafter Gibson) in view of Drane (US 8,378,232) and further in view of Glickman (US 7,628,504).
Regarding claim 6, the modified Gibson discloses the claimed invention except wherein a hanging connector is connected to the mounting bracket. Glickman teaches an assembly (10; see figure 2) including a mounting bracket (30) and a hanging connector (26 and the unmarked nut in Fig 2 that connects stem 24 to 26, the hanging connector connected to stem 24 for pendant lamp 12; see figures 1a; column 4 lines 8 and 9) connected to the mounting bracket (30, via screws 27; Fig 2; column 5 lines 1-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make Gibson’s canopy assembly with a hanging connector being connected to the mounting bracket as taught by Glickman to provide means for easily assemble the lighting components of the assembly together.
6.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al (US 2008/0296458; hereinafter Gibson) in view of Drane (US 8,378,232) as applied in claim 1,  and further in view of Soderman et al (US 9,080,760; hereinafter Soderman).
Regarding claim 8, the modified Gibson discloses the claimed invention except for a control component is connected to the mounting bracket and at least partially positioned in the canopy cover.  Soderman teaches an assembly (10) including a mounting bracket (18), a canopy cover (20), and a control component (16, of illumination assembly 12; see figures 5 and 6; column 8 lines 5-12) that is connected to the mounting bracket (18) and at least partially positioned in the canopy cover (20; see figures 1-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make Gibson’s canopy assembly with a control component is connected to the mounting bracket and at least partially positioned in the canopy cover as taught by Soderman to provide means to power and regulate the activation and operation of one or more lighting devices.
Regarding claim 9, the modified Gibson discloses the canopy assembly wherein the control component (16; as taught by Soderman) includes a Power over Ethernet control node (not shown in the figures, but mentioned in the specifications; a Power over Ethernet; column 5 lines 51-65; column 6 lines 37-47 and column 8 lines 5-12).
Regarding claim 10, the modified Gibson discloses the canopy assembly wherein the control component (16; as taught by Soderman) is connected to a tray (32, 32; see figure 6; column 10 lines 52-64) and the tray (32, 32' collectively) is directly connected to the mounting bracket (18; see figure 6).

Allowable Subject Matter
7.	Claims 11-20 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 5 and 11-20 are:
Regarding claim 5, the prior art does not teach or fairly suggest in combination with the other claimed limitations a canopy assembly, wherein the second arm extends from the central body in a direction opposite the first arm.
Regarding claim 11-16, the prior art does not teach or fairly suggest in combination with the other claimed limitations a canopy assembly wherein a lower arm extending from the central body in a second direction opposite the first direction.
Regarding claim 17-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a canopy assembly for a light fixture comprising: a lower arm extending from the central body in a second direction opposite the first direction; a tray connected to the lower arm beneath the central body.
These limitations are found in claims 5 and 11-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Catalano (US 8,950,898), Schmitt et al (US 8,820,983), Carle, Jr (US 7,874,706), Gibson et al (US 7,824,080), Smith (US 7,064,269) and Deschamps et al (US 5,606,147) disclose a canopy assembly.

9.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

October 14, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841